                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

J.E.B., individually and as next friend to     §
F.C.B.,                                        §
                                               §
Plaintiff(s)                                   §
                                               §
VS.                                            §
CLAY DEAN HILL, individually and               §
d/b/a SHILOH TREATMENT                         §       CIVIL ACTION NO.: 1:19-cv-00444
CENTER, SHILOH TREATMENT                       §
CENTER, INC.; JUAN J. SANCHEZ,                 §
individually and d/b/a SOUTHWEST               §
KEY; AND SOUTHWEST KEY                         §
PROGRAMS, INC.,                                §
                                               §
Defendants                                     §


                            DEFENDANT’S ORIGINAL ANSWER
TO THE HONORABLE COURT:

    COMES NOW Defendant, Shiloh Treatment Center, Inc. (“Shiloh”), files its Original

Answer to Plaintiffs’ Original Petition (“Petition”) and respectfully shows the Court as follows:

                                 A.      ADMISSIONS & DENIALS

        Defendant Shiloh Treatment Center, Inc. generally and specifically denies each and every

material allegation contained in Original Petition filed on behalf of the Plaintiffs in state court

except for those which may be specifically admitted hereinafter.

        1.     Defendant lacks sufficient knowledge or information to form a belief about the

truth of the averments in paragraph 1.




                                                   1
         2.    Paragraph 2 does not require a response from Defendant. To the extent that

paragraph 2 does require a response, Defendant agrees to abide by the discovery rules set by this

court.

         3.    Defendant lacks sufficient knowledge or information to form a belief about the

truth of the averments in paragraph 3.

         4.    Defendant admits that Clay Hill is affiliated with Shiloh Treatment Center, but

denies the averments in paragraph 4 as written.

         5.    Defendant admits paragraph 5.

         6.    Paragraph 6 does not require a response from Defendant.

         7.    Defendant lacks sufficient knowledge or information to form a belief about the

truth of the averments in paragraphs 7-8 regarding Co-Defendants Juan J. Sanchez and

Southwest Key Programs, Inc.

         8.    Paragraph 9 does not require a response from Defendant.

         9.    Defendant specifically denies the Jurisdiction & Venue paragraphs 10-12 as this

case is properly removed to federal court.

         10.   Defendant lacks sufficient knowledge or information to form a belief about the

truth of the allegation in this paragraph 13.

         11.   Defendant lacks sufficient knowledge or information to form a belief about the

truth of the averments in paragraphs 14-24. In addition, the documents cited by Plaintiffs were

not attached to the petition.




                                                  2
       12.     Defendant admits the portion of paragraph 25 that F.C.B. was admitted to Shiloh

Treatment Center in Brazoria County on or about June 21, 2018, but lacks sufficient knowledge

or information to form a belief about the truth of the rest of the paragraph. In addition, the

documents cited by Plaintiffs were not attached to the petition.

       13.     Defendant lacks sufficient knowledge or information to form a belief about the

truth of the averments in paragraphs 26-36. In addition, the documents cited by Plaintiffs were

not attached to the petition.

       14.     Defendant denies the allegations in paragraphs 37-42.

       15.     Defendant does not need to respond to paragraph 43. To the extent that it may be

necessary to respond, Defendant denies that Plaintiffs should be awarded any recovery.

       16.     Defendant does not need to respond to paragraph 44 regarding Requests for

Disclosures.

       17.     Defendant does not need to respond to paragraph 45 (incorrectly numbered 42)

regarding jury demand.

                                            B.     PRAYER

       For these reasons, Defendant asks the Court to enter judgment that Plaintiffs take nothing,

dismiss Plaintiffs’ suit with prejudice, assess costs against Plaintiffs, and award Defendant all other

relief the Court deems appropriate.




                                                  3
                                                         Respectfully submitted,
                                                         TRIBBLE ROSS


                                                         By:     /s/ Wesson H. Tribble
                                                              Wesson H. Tribble
                                                              State Bar No. 20213960
                                                              Email: wtribble@tribblelawfirm.com
                                                              6371 Richmond Ave.
                                                              Houston, Texas 77057
                                                              Telephone:      (713) 622-0444
                                                              Facsimile:      (713) 622-0555
                                                         ATTORNEY FOR DEFENDANT,
                                                         SHILOH TREATMENT CENTER, INC.


                                    CERTIFICATE OF SERVICE


        On this the 13th day of May, 2019, I electronically submitted the foregoing document with the Clerk
of Court of the United States District Court, Western District of Texas, using the Electronic Filing System
of the Court. I hereby certify that I have served all counsel of record electronically or by another manner
authorized by Federal Rule of Civil Procedure 5(b)(2).


VIA E-SERVICE:
John Judge
Judge, Kostura, & Putnam, P.C.
2901 Bee Cave Road, Box L
Austin, Texas 78746
jjudge@jkplaw.com
Attorney for Plaintiffs

Ricardo de Anda
De Anda Law Firm, P.C.
212 Flores Avenue
Laredo, Texas 78040
deandalaw@gmail.com
Attorney for Plaintiffs

Jay Harvey
Winckler & Harvey, LLP
4407 Bee Cave Road, Building 2, Suite 222
Austin, Texas 78746
jharvey@wincklerharvey.com
Attorney for Plaintiffs


                                                    4
Floyd H. Hartley, Jr.
Taylor | Anderson, LLP
1670 Broadway, Suite 900
Denver, Colorado 80231
fhartley@talawfirm.com
Attorney for Co-Defendants
Juan J. Sanchez, individually and
d/b/a Southwest Key

Wes Griggs
Law Offices of Wes Griggs
301 South 17th Street
P.O. Box 517
West Columbia, Texas 77486
wes@wesgriggslaw.com
Attorney for Co-Defendant Clay Hill,
individually and as d/b/a Shiloh Treatment
Center

                                             /s/ Wesson H. Tribble_______________
                                             Wesson H. Tribble




                                               5
